DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-33 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the configuration of “the heating the carrier gas comprises transferring heat from the water vapor output to the carrier gas via a heat exchanger during the release time, thereby promoting cooling and condensation of the water vapor output and conversely heating and drying of the carrier gas” (claim 25) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Objections
Claims 4, 21-22, and 25 are objected to because of the following informalities: 
Claim 4: In line 2, Applicant is respectfully advised to amend “wherein the producing the reduced pressure condition” to “wherein the producing of the reduced pressure condition” to improve grammar.
Claim 21: Applicant is respectfully advised to amend “wherein the forming the reduced pressure condition” to “wherein the forming of the reduced pressure condition.”
Claim 22: Applicant is respectfully advised to amend “the forming the reduced pressure condition” to “the forming of the reduced pressure condition.”
Claim 25: In line 1, Applicant is respectfully advised to amend “wherein the heating the carrier gas” to “wherein the heating of the carrier gas.”
Appropriate correction is required.

Claim Interpretation
Claim 18 recites, “a solar insolation less than 250 W/m2” (line 3) and “a solar insolation greater than 250 W/m2” (line 5). It is noted that the intended quantity appears to be irradiance, which has units of watts per square meter, as opposed to insolation, which has units of kilowatt hours per square meter, as evidenced by PV Performance Modeling Collaborative of Sandia National Laboratories, an excerpt of which is appended to this action. Therefore, for the purposes of examination, “insolation” will be interpreted as being synonymous would “irradiance.” 


(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “a means for producing a reduced pressure condition within the interior volume during the release time, wherein the reduced pressure condition is characterized by reduction of a partial pressure of water vapor within the interior volume to below a vapor pressure of water captured by the hygroscopic material during the load time” (claim 1) has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “for producing a reduced pressure condition within the interior volume during the release time, wherein the reduced pressure condition is characterized by reduction of a partial pressure of water vapor within the interior volume to below a vapor pressure of water 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: vacuum pump, positive displacement pump, compressor, and/or the like ([0056]) and associated gas inlets (claim 7).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “wherein the producing the reduced pressure condition comprises actuating the heater” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. It is noted that the apparently intended antecedent language, “a means for producing a reduced pressure condition within the interior volume during the release time,” appears in functional language that is descriptive of the means, but that does not recite a producing of a reduced pressure condition, per se. In addition, if the “wherein” clause of the last two lines is understood to be a further elaboration of the functional language reciting the “means” of claim 1, it is unclear whether the heater is intended to be a 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 33 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8: The claim recites, “wherein the process gas inlet and the carrier gas inlet are the same inlet.” The claim depends from claim 7, which recites, “a carrier gas inlet” (line 2), and claim 1, which recites, “a process gas inlet” (line 3). Therefore, the claim depends from a claim which requires a carrier gas inlet and a process gas inlet, or two distinct inlets. Therefore, the subsequent recitation in claim 8 of a same inlet for process gas and carrier gas fails to include all the limitations of the claim upon which it depends.
Claim 33 is rejected upon the same basis as claim 8. See “wherein the carrier gas inlet and the process gas inlet comprise the same inlet” (claim 33), versus “a carrier gas inlet” (claim 32) and “a process gas inlet” (claim 30).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becze et al. (US 2013/0319022 A1, hereinafter “Becze”), as evidenced by Othmer (US 4,405,343).
Regarding claim 1, Becze discloses a system and method for recovering water from an ambient airstream (Abstract; Fig. 1) (i.e., a system for producing liquid water from a process gas) comprising:
a housing 12 that defines a chamber ([0048]), wherein the chamber can be sealed to maintain a lower pressure state ([0012], [0027]: “sealing”) (i.e., a sealable housing defining an interior volume) comprising an ambient air intake line 20 for receiving ambient air ([0050]) (i.e., the sealable housing comprising a process gas inlet configured to input the process gas into the interior volume) during a charge cycle ([0116]) (i.e., during a load time); and
desiccant trays 74 that hold a desiccant media material ([0048]) for absorbing water vapor from the air during the charge cycle ([0012], [0116]) (i.e., a hygroscopic material retained within the interior volume, wherein the hygroscopic material is configured to capture water vapor from the process gas during the load time); and wherein the chamber receives heat for vaporizing the water from the 
Becze teaches that a partial vacuum can be drawn for the air within the chamber during a condensing phase of the extraction cycle to more easily achieve a vaporization temperature of the water ([0116]), which inherently is a disclosure of a means for producing a reduced pressure condition within the interior volume during a release time. 
Regarding the limitations of "wherein the reduced pressure condition is characterized by reduction of a partial pressure of water vapor within the interior volume to below a vapor pressure of water captured by the hygroscopic material during the load time," since the skilled practitioner would seek to saturate the hygroscopic material during a load time in order to fully utilize the available water-holding capacity of the hygroscopic material (Becze, [0051], [0119]), the partial pressure of the water vapor in the interior volume would be expected to approximate the vapor pressure in the hygroscopic material at the end of the load time, as evidenced by Othmer (col. 2, lines 60-66; col. 3, lines 3-7). For a subsequent release of the water vapor during a reduced pressure condition, the partial pressure of water vapor in the interior volume must be below the vapor pressure of the water in the hygroscopic material in order to cause the water to vaporize into the interior volume, as evidenced by Othmer (col. 3, lines 8-16). Therefore, the inherent disclosure of a means for producing a partial vacuum within the chamber (Becze, [0116]: “the vaporization temperature of the water can be more easily achieved by reducing the pressure within the chamber”) meets these limitations.
Becze discloses all the limitations of claim 1.

Regarding claim 2, Becze discloses a condenser 28 that is interconnected with the chamber ([0051]) condenserto achieve condensing of moist chamber air during a condensing phase of the extraction cycle ([0116]) (i.e., a condenser unit operatively coupled to the interior volume and 

Regarding claim 3, Becze discloses the recovery of water from ambient air (Abstract).

Regarding claim 4, Becze discloses a closed loop heating line 44 ([0053]) for heating the chamber during the extraction cycle to evaporate water from the desiccant media material under a partial vacuum ([0116]) (i.e., a heater disposed in the interior volume, wherein the heater is configured to provide thermal energy to the hygroscopic material during the release time, and wherein the producing the reduced pressure condition comprises actuating the heater).

Regarding claim 7, Becze discloses the recirculating of air through a re-circulating line 72 ([0050]), wherein the recirculating air can be regarded as a carrier gas. Since ambient air intake line 20 ([0049]) and re-circulating line 72 ([0056]) introduce air into the chamber, either can be regarded as a carrier gas inlet configured to input a carrier gas into the interior volume. Since the circulation of air is a part of the extraction cycle ([0116]: “can be circulated through a condenser”; “recirculation of the air within the chamber occurs in which a return line is provided from the condenser back to the chamber”) and since the extraction cycle entails the partial vacuum condition ([0116]), the ambient air intake line  and the re-circulating line can be regarded as being comprised by the means for producing the reduced pressure condition.

Regarding claim 8, as discussed above, the ambient air intake line 20 can be regarded as both a process gas inlet and a carrier gas inlet.

s 14 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becze, as evidenced by Othmer.
Regarding claim 14, Becze discloses a method for recovering water from an ambient airstream (Abstract; Fig. 1) (i.e., a method for producing liquid water from a process gas) comprising:
having ambient air enter the air intake line 20 ([0050]) of a housing 12 that defines a chamber ([0048]) during a charge cycle ([0116]), wherein the chamber can be sealed to maintain a lower pressure state ([0012], [0027]: “sealing”) (i.e., inputting the process gas into an interior volume defined by a sealable housing during a load time), wherein the chamber comprises desiccant trays 74 that hold a desiccant media material ([0048]) for absorbing water vapor from the air during the charge cycle ([0012], [0116]) (i.e., wherein a hygroscopic material retained within the interior volume is configured to capture water vapor from the process gas during the load time);
drawing a partial vacuum within the chamber during a condensing phase of an extraction cycle to evaporate water from the desiccant to more easily achieve a vaporization temperature of the water ([0116]) (i.e., forming a reduced pressure condition within the interior volume during a release time); 
heating the chamber during the extraction cycle to evaporate water from the desiccant media material ([0116]) with a heating fluid in a closed loop heating line 44 ([0053]) (i.e., exposing the hygroscopic material to a thermal energy source during the release time, wherein the hygroscopic material is configured to absorb thermal energy during the release time); and
exiting air from the chamber during the extraction cycle through a condenser inlet line 26 ([0051]) (i.e., communicating a water vapor output from the interior volume during the release time).
Regarding the limitations of “by increasing a ratio of vapor pressure of water captured by the hygroscopic material to water vapor partial pressure in the interior volume), the skilled practitioner would have recognized that the partial pressure of water vapor in the interior volume must be below the vapor pressure of the water in the hygroscopic material in order to cause the water to vaporize into Othmer (col. 3, lines 8-16), so an increasing of a ratio of vapor pressure of water captured by a hygroscopic material to water vapor partial pressure in the interior volume is inherent to the disclosure of Becze.
Becze discloses all the limitations of claim 14.

Regarding claim 19, Becze discloses that a heat source 40 for the heating line 44 may be a waste heat from an industrial process ([0053]).

Regarding claim 20, as discussed above, for a release of water vapor from a hygroscopic material during a reduced pressure condition, the partial pressure of water vapor in the interior volume must be below the vapor pressure of the water in the hygroscopic material in order to cause the water to vaporize into the interior volume, as evidenced by Othmer (col. 3, lines 8-16), so the increasing of a ratio of vapor pressure of water captured by the hygroscopic material to a total pressure of gases in the interior volume during a release or extraction cycle relative to a loading or charge cycle is inherent to the teachings of Becze.

Regarding claim 21, Becze teaches the obtaining of a partial vacuum during an extraction cycle to promote vaporization of water in a desiccant ([0116]) (i.e., the forming the reduced pressure condition further comprises retaining a pressure in the interior volume below an atmospheric pressure surrounding the sealable housing) until the desiccant is regenerated by the removal of water ([0012]), and vaporization requires a higher vapor pressure in the desiccant than its surroundings (i.e., a vapor pressure higher than a saturation vapor pressure), as evidenced by Othmer (col. 3, lines 8-16), so during an extraction cycle, the water vapor captured by the hygroscopic material during the load time must approach a vapor pressure saturation condition prior to full regeneration.

Claims 30 and 32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becze, as evidenced by Othmer.
Regarding claim 30, Becze discloses a system for recovering water from an ambient airstream (Abstract; Fig. 1) comprising:
a housing 12 that defines a chamber ([0048]), wherein the chamber can be sealed to maintain a lower pressure state ([0012], [0027]: “sealing”) (i.e.,  a sealable housing defining an interior volume) ) comprising an ambient air intake line 20 for receiving ambient air ([0050]) (i.e., a process gas inlet configured to input the process gas into the interior volume) during a charge cycle ([0116]) (i.e., during a load time); and 
desiccant trays 74 that hold a desiccant media material ([0048]) for absorbing water vapor from the air during the charge cycle ([0012], [0116]) (i.e., a hygroscopic material retained within the interior volume, wherein the hygroscopic material is configured to capture water vapor from the process gas during the load time); and
wherein the chamber receives heat for vaporizing the water from the desiccant media material during an extraction cycle ([0012], [0116]) (i.e., wherein the hygroscopic material is configured to absorb thermal energy during a release time).
Becze teaches that a partial vacuum can be drawn for the air within the chamber during a condensing phase of the extraction cycle to more easily achieve a vaporization temperature of the water ([0116]), (i.e., wherein the sealable housing is configured to enable for a reduced pressure condition within the interior volume during the release time).
Regarding the limitations of, “wherein the reduced pressure condition is characterized by reduction of a partial pressure of water vapor within the interior volume to below a vapor pressure of water captured by the hygroscopic material during the load time,” the skilled practitioner would have Othmer (col. 3, lines 8-16). Therefore, the disclosure of Becze to obtain a partial vacuum to more easily achieve a vaporization temperature is an inherent disclosure of these limitations. 

Regarding claim 32, Becze discloses the recirculating of air through a re-circulating line 72 ([0050]), wherein the recirculating air can be regarded as a carrier gas and re-circulating line 72 ([0056]) can be regarded as a carrier gas inlet.

Regarding claim 33, since air is recirculated through a re-circulating line 72 ([0050]) and since air is initially introduced at the ambient air intake line 20 ([0049]), the recirculating air and the intake air can be regarded as entering at the same air intake line 20. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Becze, as applied to claim 1 above, and further in view of Dahlback et al. (US 9,289,718 B2, hereinafter “Dahlback”), and as evidenced by ACS (2012, A Single-Layer Atmosphere Model).
Becze discloses all the limitations of claim 1, as discussed above. However, Becze does not explicitly disclose that a surface of the sealable housing comprises a solar absorbance of at least 90%.
Dahlback discloses a device for adsorbing water from a gas such as air (col. 2, lines 12-13) using a pump to reduce its pressure (col. 2, lines 63-64). Dahlback teaches that a hygroscopic (i.e., water-adsorbing) material should be heated (col. 3, lines 8, 15), and that the outer surface of the housing of the device may be painted black to obtain an emissivity value of 0.90 (i.e., 90%) or more (col. 5, lines 5-9) so that any heat or energy adsorbed by the wall of the housing should be radiated out from the outer surface of the housing to improve efficiency (col. 4, lines 27-32).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Becze by providing a surface of the sealable housing comprises a solar absorbance of at least 90% as taught by Dahlback because (1) to increase system efficiency, an outer surface having an emissivity of 90% is desirable (Dahlback, col. 4, lines 27-32; col. 5, lines 5-9), and (2) emissivity and absorptivity can be regarded as the same quantities, as evidenced by ACS.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Becze as applied to claim 1 above, and further in view of Jones et al. (US 2008/0168789 A1, hereinafter “Jones”).
Becze discloses all the limitations of claim 1, as discussed above. Becze also discloses the use of photovoltaic cells ([0013]) (i.e., an energy generation device configured to generate power from solar energy). However, Becze does not explicitly disclose an energy storage device configured to store energy generated by the energy generation device.
Jones discloses methods and apparatus for collecting water from ambient air (Abstract). Jones teaches the use of arrays of photovoltaic cells and rechargeable batteries to provide sufficient electricity to meet the entire energy requirements of the apparatus using systems well known in the art ([0130]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Becze by providing an energy storage device configured to store energy generated by the energy generation device as taught by Jones because rechargeable batteries can be used with photovoltaic cells to meet the entire energy requirements of such a system ([0130]).

Claims 7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Becze as applied to claim 7 above, and further in view of Buerger et al. (WO9907951A1, hereinafter “Buerger”).
(Note: For Hueller, all references are to the machine translation provided at Espacenet [website of the European Patent Office] on 17 August 2021. This translation is appended herein.)
Regarding claim 7, Becze discloses all the limitations of claim 1, as discussed above. However, Becze does not explicitly disclose that the means for producing the reduced pressure condition comprises a pump configured to evacuate the interior volume.
Buerger discloses a device for extracting water from the air by means of a hygroscopic absorbent material (p. 1/2, lines 1-2). Buerger teaches a vacuum pump 8 for removing residual air from the system when it is closed to expel vapor molecules from an absorbent material as it is exposed to solar radiation (i.e., heat) (p. 2/2, “At sunrise”).
Becze by providing a means for producing the reduced pressure condition that comprises a pump configured to evacuate the interior volume as taught by Buerger because (1) Becze teaches the drawing of a partial vacuum during an extraction cycle (Becze, [0116]), and (2) a vacuum pump can be used to expel vapor molecules during an analogous operation (Buerger, p. 2/2, “At sunrise”).

Regarding claim 9, Becze discloses airflow sensors along with temperature and humidity sensors (i.e., one or more sensors) ([0116]) monitored by a controller 84 ([0054], [0122]) to optimize operation ([0122]) to produce a desired amount of water ([0104])(i.e., a controller coupled to the one or more sensors; configured to maximize a liquid water production rate in the condenser unit by adjusting the reduced pressure condition during the release time).
Regarding the limitations of a controller coupled to a pump and a carrier gas inlet, since Becze teaches the optimizing of airflow ([0116], [0122]), the use of fans to precisely control airflow ([0056]), and the implementation of a reduced pressure condition to make water vaporization easier to achieve ([0116]), the coupling of a controller to a pump as taught by Buerger and a carrier gas inlet would have been prima facie obvious as the control of these elements would have been understood to be necessary to optimize air flow and pressure conditions.  

Regarding claim 10, since Becze teaches the precise control of airflow through the device through a number of valves, including the re-circulating valve 66 disposed adjacent re-circulating line 72 (Fig. 1; [0056]), and the recirculating of air during the extraction cycle ([0116]: “recirculation of the air within the chamber occurs in which a return line is provided from the condenser back to the chamber”), prima facie obvious.

Regarding claim 11, Becze discloses a controller that uses sensors for temperature ([0054]) (i.e., interior volume temperature), relative humidity ([0055]), and extracted water amount (i.e., volume) via a scale 38 ([0052]) (i.e., liquid water production volume).

Regarding claim 12, Becze teaches an air intake valve 54 a re-circulating valve 66 ([0056]) (i.e., a process gas inlet valve and a carrier gas inlet valve, respectively,) and gaskets to limit airflow loss ([0057]) (e.g., for sealing the sealable housing), with air entering the air intake during a charge cycle ([0050], [0116]) and air recirculating during the extraction cycle ([0051], [0116]), wherein the charge cycle and the extraction cycle are distinct cycles (e.g., claims 1, 23, 33; [0116]; [0015]: “a previous charge cycle”), and wherein operation is precisely controlled to produce water ([0104], [0122]), Becze makes prima facie obvious the maximizing of a liquid water production rate by operating said valves in accordance with the respective cycles.

Regarding claim 13, Buerger teaches that a first absorption phase (i.e., a charge cycle) is preferably conducted during the night when moist, cool air can be fed in, and that a second vapor-expelling phase (i.e., an extraction cycle) is conducted at sunrise (p. 2/2, “In a first phase”; “At sunrise”), and that the sun is used as a heating source (p. 2/2, last line), and Becze teaches that nighttime hours are the best for running the charge cycle ([0116], [0123]), so the operation of an air intake valve 54 a re-circulating valve 66 (Becze, [0056]) to operate according to a diurnal cycle would have been prima facie obvious.

15 is rejected under 35 U.S.C. 103 as being unpatentable over Becze.
Becze discloses all the limitations of claim 15, as discussed above. Becze further discloses condensing water vapor from the condenser inlet line 26 by a condenser 28 during the extraction cycle to collect condensed water ([0051], [0052]) (i.e., condensing, by a condenser unit, water vapor output from the interior volume into liquid water during the release time); and the repeating of the cycles ([0119]: “the next upcoming charge cycle”) (i.e., repeating the inputting, the forming, the exposing, the outputting, and the condensing). Becze also teaches the control of the device to obtain “the desired quantity of water to be recovered” ([0116]), so the repeating of the charge and extraction cycles until a desired volume of liquid water is reached would have been prima facie obvious.

Claims 16-17, 22-24, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Becze as applied to claim 14 above, and further in view of Buerger.
Regarding claim 16, Becze discloses all the limitations of claim 14, as discussed above. Becze also discloses a heat source 40 that may be a solar collector ([0053]) (i.e., a thermal energy source comprising solar radiation). However, Becze does not explicitly disclose that solar radiation is transmitted through a sealable housing.
Buerger discloses a device and associated method for extracting water from the air by means of a hygroscopic absorbent material (p. 1/2, lines 1-2). Buerger teaches a container 1 holding the absorbent material (p. 2/2, “At sunrise”) that has a layer 3 that is transparent so that solar radiation is converted into heat for the absorption material (p. 2/2, “In the context”). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Becze by transmitting solar radiation through a sealable housing as taught by Buerger because solar radiation can converted into heat for the absorption material by using an at least partly transparent housing (Buerger, p. 2/2, “In the context”).

Regarding claim 17, Buerger teaches that a first absorption phase (i.e., a charge cycle) is preferably conducted during the night when moist, cool air can be fed in, and that a second vapor-expelling phase (i.e., an extraction cycle) is conducted at sunrise (p. 2/2, “In a first phase”; “At sunrise”), and that the sun is used as a heating source (p. 2/2, last line), and Becze teaches that nighttime hours are the best for running the charge cycle ([0116], [0123]), so the conducting of a load time during a first time duration corresponding to a nighttime environmental condition, and a release time during a second time duration corresponding to a daytime environmental condition, wherein the load time and the release time occur in an alternating manner according to a diurnal cycle, would have been prima facie obvious.

Regarding claim 22, Becze discloses the recirculating of air during the extraction cycle ([0116]: “recirculation of the air within the chamber occurs in which a return line is provided from the condenser back to the chamber”) through a re-circulating line 72 ([0050]) and the use of a partial vacuum during the extraction cycle ([0116]) (i.e., inputting a carrier gas into the interior volume during the release time)
However, Becze in view of Buerger does not explicitly disclose a pump that is operatively coupled to the interior volume, and activating the pump to evacuate the interior volume during the release time. 
Buerger teaches a vacuum pump 8 for removing residual air from the system when it is closed to expel vapor molecules from an absorbent material as it is exposed to solar radiation (i.e., heat) (p. 2/2, “At sunrise”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Becze in view of Buerger by providing a pump that is operatively coupled to the interior volume, and activating the pump to evacuate the interior Buerger because (1) Becze teaches the drawing of a partial vacuum during an extraction cycle (Becze, [0116]), and (2) a vacuum pump can be used to expel vapor molecules during an analogous operation (Buerger, p. 2/2, “At sunrise”).

Regarding claim 23, Becze discloses the recirculating of air during the extraction cycle ([0116]) (i.e., a carrier gas that comprises ambient air).

Regarding claim 24, since Becze discloses that the recirculating of air is during the extraction cycle when heat energy is added to the chamber ([0116]), Becze teaches heating a carrier gas with the thermal energy source.

Regarding claim 26, Becze discloses a controller 84 ([0054]) to precisely control airflow, including by operating a re-circulating valve 66 ([0056]) (i.e., a controller is configured to control a flow rate of the carrier gas into the interior volume).

Regarding claim 27, Becze discloses a controller that uses sensors for temperature ([0054]) (i.e., a temperature of the carrier gas), relative humidity ([0055]) (i.e., a relative humidity of the carrier gas), and extracted water amount (i.e., a water production volume) via a scale 38 ([0052]) (i.e., liquid water production volume). 

Regarding claim 28, Becze discloses a controller to optimize device operation that uses an algorithm to meet the desired water recovery goal ([0122]) (i.e., a water production volume). 

18 is rejected under 35 U.S.C. 103 as being unpatentable over Becze in view of Buerger, as applied to claim 16 above, and further in view of Switzer et al. (US 2017/0354920 A1, hereinafter “Switzer”), and as evidenced by Materials Technology (2010, UV Exposure Across Surface of Earth).
Becze in view of Buerger does not explicitly disclose (i) a load time that is a first time duration corresponding to a first environmental condition, measured or forecasted, having a relative humidity greater than 30%; or (ii) a load time that is a first time duration corresponding to a first environmental condition, measured or forecasted, having a solar insolation less than 250 W/m2, and wherein the release time is a second time duration corresponding to a second environmental condition, measured or forecasted, having a solar insolation greater than 250 W/ m2.
Regarding (i), Switzer discloses systems and methods for optimizing liquid water production from air (Abstract). Switzer discloses a table which presents liquid production rates and system efficiencies in relation to ambient air relative humidities, illustrating improved efficiencies and higher production rates at higher humidities than 20% or 30% relative humidity ([0137]: Table 1).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Becze in view of Buerger by using (i) a load time that is a first time duration corresponding to a first environmental condition, measured or forecasted, having a relative humidity greater than 30% as taught by Switzer because system efficiencies and production rates are higher at relative humidities above 30% (Switzer, [0137]: Table 1).
Regarding (ii), the average insolation for the Earth is approximately 250 watts per square meter, taking into account early morning, evening, and night values, as evidenced by Materials Technology, and Becze teaches that it may be advantageous to run a charge cycle (i.e., a load time) during nighttime hours when the relative humidity rises ([0116], [0123]), so it would have been prima facie obvious to operate a load time during a time duration having a solar insolation less than 250 W/m2, and a release time is a second time duration having a solar insolation greater than 250 W/ m2.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Becze as applied to claim 14 above, and further in view of Roychoudhury et al. (US 2012/0006193 A1, hereinafter “Roychoudhury”).
Becze discloses all the limitations of claim 14, as discussed above. However, Becze does not explicitly disclose a reduced pressure condition that is a pressure below 0.5 atm.
Roychoudhury discloses a process for removing water from a gaseous flow stream ([0003]). Roychoudhury teaches that a desorption cycle (i.e., a release time) may be conducted at a total pressure of about 0.0005 atm to about 1 atm ([0067]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Becze by using a reduced pressure condition that is a pressure below 0.5 atm as taught by Roychoudhury because (1) Becze teaches an extraction (i.e., desorption) cycle that is conducted under partial vacuum (Becze, [0116]) but does not specify the particular pressure, (2) Becze ([0029]) and Roychoudhury ([0061]) teach the use of some of the same adsorbents, (3) Roychoudhury teaches that a desorption cycle (i.e., a release time) may be conducted at a total pressure of about 0.0005 atm to about 1 atm ([0067]), and (4) given the teachings of (Becze, [0116]), the pressure used for an extraction cycle/release time was known to be a result-effective variable which the skilled practitioner would have been motivated to optimize. See MPEP 2144.05 (II)(A). 
It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I).
A prima facie case of obviousness may be rebutted where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good. See MPEP 716.02(a).

31 is rejected under 35 U.S.C. 103 as being unpatentable over Becze as applied to claim 30 above, and further in view of Buerger.
Becze discloses all the limitations of claim 30, as discussed above. However, Becze does not explicitly disclose a pump configured to evacuate the interior volume.
Buerger discloses a device for extracting water from the air by means of a hygroscopic absorbent material (p. 1/2, lines 1-2). Buerger teaches a vacuum pump 8 for removing residual air from the system when it is closed to expel vapor molecules from an absorbent material as it is exposed to solar radiation (i.e., heat) (p. 2/2, “At sunrise”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Becze by providing a pump configured to evacuate the interior volume as taught by Buerger because (1) Becze teaches the drawing of a partial vacuum during an extraction cycle (Becze, [0116]), and (2) a vacuum pump can be used to expel vapor molecules during an analogous operation (Buerger, p. 2/2, “At sunrise”).

Additional Claim Objection
Claim 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claim 25. The concept of a method for producing liquid water from a process gas comprising:

wherein a pump is operatively coupled to the interior volume, and wherein the forming of the reduced pressure condition comprises one or more of: inputting a carrier gas into the interior volume during the release time, and activating the pump to evacuate the interior volume during the release time (claim 22); and further comprising heating the carrier gas with the thermal energy source (claim 24), wherein the heating of the carrier gas comprises transferring heat from the water vapor output to the carrier gas via a heat exchanger during the release time, thereby promoting cooling and condensation of the water vapor output and conversely heating and drying of the carrier gas (claim 25) is considered to define patentable subject matter over the prior art.
The closest prior art is regarded to be Becze et al. (US 2013/0319022 A1), which discloses a method recover water from an ambient airstream (Abstract; Fig. 1) comprising having ambient air enter the air intake line 20 ([0050]) of a housing 12 that defines a chamber ([0048]) during a charge cycle ([0116]), wherein the chamber can be sealed to maintain a lower pressure state ([0012], [0027]: “sealing”), wherein the chamber comprises desiccant trays 74 that hold a desiccant media material ([0048]) for absorbing water vapor from the air during the charge cycle ([0012], [0116]); drawing a partial vacuum within the chamber during a condensing phase of an extraction cycle to evaporate water from the desiccant ([0116]) heating the chamber during the extraction cycle to evaporate water from Becze further discloses the recirculating of air during the extraction cycle ([0116]) (i.e., a heating of a carrier gas inputted into the chamber). However, Becze does not suggest a heat exchange operation according to claim 25. Moreover, a modification of Becze to accomplish such a heat exchange (presumably by providing a heat exchanger which provides thermal contact between condenser inlet line 26 and re-circulating line 72) would appear to require extensive redesign.
Related prior art Switzer et al. (US 2017/0354920 A1) teaches a method for optimizing liquid water production from air (Abstract) wherein a process air pathway 26 and a regeneration fluid pathway 34 are in heat exchanged relation via a condenser 80 (Fig. 2; [0096]). However, Switzer teaches a method for simultaneous loading and releasing of water vapor into and from a desiccant 18 ([0098]), so Switzer does not teach a load time or a release time, and Switzer does not teach “transferring heat from the water vapor output to the carrier gas via a heat exchanger during the release time” since the condenser/heat exchanger 80 extracts heat from the regeneration fluid/carrier gas ([0089]).
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion which would have led the skilled practitioner to arrive at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman, whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GABRIEL E GITMAN/Examiner, Art Unit 1772